IN THE SUPREME COURT OF
                CALIFORNIA

                       BRETT VORIS,
                   Plaintiff and Appellant,
                               v.
                      GREG LAMPERT,
                  Defendant and Respondent.

                            S241812

           Second Appellate District, Division Three
                          B265747

              Los Angeles County Superior Court
                          BC408562



                        August 15, 2019

Justice Kruger authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Chin, Corrigan, and
Groban concurred.

Justice Cuéllar filed a dissenting opinion, in which Justice Liu
concurred.
                       VORIS v. LAMPERT
                             S241812


               Opinion of the Court by Kruger, J.


      For a little more than a year, Brett Voris worked alongside
Greg Lampert to launch three start-up ventures, partly in
return for a promise of later payment of wages. But after a
falling out, Voris was fired and the promised compensation
never materialized. Voris sued the companies and won,
successfully invoking both contract-based and statutory
remedies for the nonpayment of wages. He now seeks to hold
Lampert personally responsible for the unpaid wages on a
theory of common law conversion. Voris claims that by failing
to pay the wages, the companies converted his personal property
to their own use and that Lampert is individually liable for the
companies’ misconduct. The question before us is whether such
a conversion claim is cognizable. We conclude it is not: The
conversion tort is not the right fit for the wrong that Voris
alleges, nor is it the right fix for the deficiencies Voris perceives
in the existing system of remedies for wage nonpayment. We
affirm the judgment of the Court of Appeal, which reached a
similar conclusion.
                                 I.
     In November 2005, Voris joined Lampert and a friend,
Ryan Bristol, to launch a real estate investment company called
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


Premier Ten Thirty One Capital (PropPoint).1 Voris performed
marketing and advertising work for PropPoint and was later
recruited to do similar work for two other ventures formed by
Lampert and Bristol: Liquiddium Capital Partners, LLC
(Liquiddium) and Sportfolio, Inc. (Sportfolio). Voris worked for
all three companies in exchange for promises of later payment
of wages, stock, or both. He also invested significant sums of
money in PropPoint and Liquiddium in exchange for additional
equity.
      In the fall of 2006, Voris discovered what he believed to be
improprieties in his colleagues’ management of the companies’
finances. He raised his concerns with Lampert and Bristol. In
early 2007, after a series of contentious negotiations, Voris’s
employment with all three companies was terminated. Save for
a portion of compensation paid by PropPoint during his
employment, Voris was never paid the wages or stock he was
owed.
      Voris sued the three companies, as well as Bristol and
Lampert. The operative complaint raised 24 causes of action,
including breach of oral contract, quantum meruit, fraud, failure
to pay wages in violation of the Labor Code, conversion, breach
of the implied covenant of good faith, and breach of fiduciary
duty. Voris sought $91,000 in unpaid wages from PropPoint,
$66,000 in unpaid wages from Sportfolio, and various
percentages of equity in all three companies. He also sought to



1
      This case comes to us following the grant of judgment on
the pleadings, so we accept as true all material facts alleged in
the operative complaint. (Angelucci v. Century Supper Club
(2007) 41 Cal.4th 160, 166 (Angelucci).)



                                  2
                       VORIS v. LAMPERT
                 Opinion of the Court by Kruger, J.


hold Lampert and Bristol personally liable on all counts based
on a theory of alter ego liability.
      Voris prevailed against all three companies. His claims
against Sportfolio and Liquiddium were tried to a jury.2 The
jury found in Voris’s favor on the claims against Sportfolio for
breach of contract, failure to pay wages, failure to pay for
services rendered, and conversion of stock. The jury awarded
$70,782 in damages. The jury also found in Voris’s favor against
Liquiddium on the claims for breach of contract and conversion
of stock. The jury awarded $100,218, including an award of
$2,500 in punitive damages on the stock conversion claim.
Voris’s claims against PropPoint proceeded to a bench trial.
PropPoint did not enter an appearance, and the court ruled in
Voris’s favor on the claims for breach of contract, quantum
meruit, failure to pay wages in violation of the Labor Code, and
conversion of stock and wages. The court awarded Voris
$171,951 in damages, plus prejudgment interest, costs, and
attorney fees.
      Although Voris prevailed against all three companies, he
alleges that his efforts to collect on the judgments have been
frustrated due to the companies’ lack of funds and assets. Voris
has therefore now focused his efforts on Lampert, the remaining
individual defendant.
     At the outset of the litigation, Lampert had successfully
demurred to the claims of fraud and breach of the implied
covenant of good faith. He then filed a motion for summary
judgment on the remaining claims, citing Voris’s barebones
responses to special interrogatories pertaining to the alter ego


2
     Bristol was also a defendant in the jury trial, but he
successfully moved for nonsuit.

                                 3
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


allegations.    The trial court agreed that Voris failed to
adequately support his claims of alter ego liability and granted
Lampert’s motion for summary judgment. In an unpublished
decision, the Court of Appeal affirmed in part and reversed in
part. It upheld the trial court’s ruling on Voris’s alter ego
allegations based on his failure to identify supporting facts. But
the Court of Appeal nevertheless reversed the trial court’s grant
of summary judgment with respect to Voris’s conversion claims,
explaining that individual officers may be held personally liable
for their intentional torts “without any need to pierce the
corporate veil.”
      On remand before the trial court, Lampert moved for
judgment on the pleadings on the stock and wage conversion
claims. He argued that Voris failed to allege a sufficient
deprivation of ownership interests in the stocks and that
California law does not recognize a claim for the conversion of
wages. The court granted the motions, and Voris again
appealed.
       In a second unpublished decision, the Court of Appeal once
again affirmed the trial court in part and reversed in part. All
three justices agreed that Voris’s stock conversion claims should
be permitted to proceed; they relied for this ruling on a
“ ‘ “uniform rule of law that shares of stock in a company are
subject to an action in conversion.” ’ ”3 But the justices were


3
      No party has challenged the Court of Appeal’s ruling that
Voris pleaded a proper claim for stock conversion, so we do not
address that ruling here. To the extent the dissent suggests we
have expressed an opinion on the stock conversion issue (see dis.
opn., post, at pp. 2, 10–11, 13), it is simply mistaken. The
dissent is therefore also mistaken in suggesting that any



                                  4
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


divided on whether Voris had pleaded a cognizable claim for
conversion of wages—a claim that had not been previously
recognized in California precedent.4 The majority concluded
that neither existing case law nor policy considerations
warranted extending the tort of conversion to the wage context.
The majority observed that the Labor Code already requires
prompt payment of a discharged employee (Lab. Code, § 201)
and authorizes penalties for noncompliance (id., § 203). “[I]f
Voris’s approach were credited,” the Court of Appeal reasoned,
“any claimed wage and hour violation would give rise to tort
liability for conversion as well as the potential for punitive
damages.” The concurring and dissenting justice took a



distinction, or lack thereof, between unpaid stock shares and
unpaid wages is “fundamental to [our] conclusion” in this case.
(Id. at p. 10.)
4
       Although the Court of Appeal in this case was the first
California appellate court to address the viability of a claim for
the conversion of earned but unpaid wages, several federal
district courts have attempted to predict how we would decide
the issue, and they have reached divergent conclusions.
(Compare Sims v. AT & T Mobility Services LLC (E.D.Cal. 2013)
955 F.Supp.2d 1110, 1118–1120 [recognizing conversion claim
for unpaid wages under California law]; Rodriguez v.
Cleansource, Inc. (S.D.Cal. Aug. 20, 2015, No. 14-cv-0789-L
(DHB)) 2015 WL 5007815, at *9 [same]; Alvarenga v. Carlson
Wagonlit Travel, Inc. (E.D.Cal. Feb. 8, 2016, No. 1:15–cv-01560-
AWI-BAM) 2016 WL 466132, at *4 [same] with Jacobs v.
Genesco, Inc. (E.D.Cal. Sept. 3, 2008, No. CIV. S-08-1666 FCD
DAD) 2008 WL 7836412 [rejecting wage conversion claim under
California law]; In re Wal-Mart Stores, Inc. Wage and Hour Lit.
(N.D.Cal. 2007) 505 F.Supp.2d 609, 619 [same]; Vasquez v.
Coast Valley Roofing Inc. (E.D.Cal. June 6, 2007, No. CV-F-07-
227 OWW/DLB) 2007 WL 1660972, at *10 [same].)



                                  5
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


different view. He opined that “employees have a vested
property interest in their earned wages, that failure to pay them
is a legal wrong that interferes with this property interest, and
that an action for conversion may therefore be brought to
recover unpaid wages.”
     We granted review to address this disagreement. Our
review is de novo. (Angelucci, supra, 41 Cal.4th at p. 166.)5
                                 II.
     To place the question before us in its proper context, we
begin with a brief overview of existing law governing the
payment of workers’ wages. The employment relationship, we


5
      Voris requests that we take judicial notice of four
newspaper articles, a criminal indictment mentioned in two of
those articles, and a study published by the National
Employment Law Project. We deny Voris’s requests for judicial
notice. The four news articles that he asks us to notice are not
proper authorities to establish the truth of the matters asserted
therein. (Zelig v. County of Los Angeles (2002) 27 Cal.4th 1112,
1141, fn. 6 [“The truth of the content of the articles is not a
proper matter for judicial notice, and the circumstance that the
articles were published is irrelevant to our discussion.”].)
Although we have discretion to take judicial notice of the
criminal indictment as a court record (Evid. Code, §§ 452, subd.
(d), 459), we deny Voris’s request; the truth of the matters
alleged in the indictment is not the proper subject of judicial
notice, and the existence of the indictment alone is irrelevant to
our decision (Mangini v. R. J. Reynolds Tobacco Co. (1994) 7
Cal.4th 1057, 1063–1064; Kilroy v. State of California (2004) 119
Cal.App.4th 140, 145). As for the study that Voris cites, we need
not take separate judicial notice of it, because it is already cited
and discussed in the legislative history of Senate Bill No. 588,
which we have properly noticed at footnote 15. (Quelimane Co.
v. Stewart Title Guaranty Co. (1998) 19 Cal.4th 26, 45, fn. 9
[court can take judicial notice of published legislative history].)

                                  6
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


have explained, is “fundamentally contractual,” meaning it is
governed in the first instance by the mutual promises made
between employer and employee. (Foley v. Interactive Data
Corp. (1988) 47 Cal.3d 654, 696 (Foley); see Guz v. Bechtel
National, Inc. (2000) 24 Cal.4th 317, 352.) The promise to pay
money in return for services rendered lies at the heart of this
relationship. Historically, when that promise has been broken,
the “usual remedy” has been an action for breach of contract.
(Glendale City Employees’ Assn., Inc. v. City of Glendale (1975)
15 Cal.3d 328, 343, citing Elevator Operators etc. Union v.
Newman (1947) 30 Cal.2d 799, 808, and cases cited therein.)
Even in the absence of an explicit promise for payment, the law
will imply one, and thus authorize recovery, when
circumstances indicate that the parties understood the
employee was not volunteering his or her services free of charge.
(E.g., Huskinson & Brown v. Wolf (2004) 32 Cal.4th 453, 458
[describing principle of quantum meruit].)
      Beginning more than a century ago, the Legislature began
to supplement existing contract remedies with additional
worker protections designed to “safeguard” the worker “in his
relations to his employer in respect of hours of labor and the
compensation to be paid for his labor.” (Moore v. Indian Spring
etc. Min. Co. (1918) 37 Cal.App. 370, 379 (Indian Spring); see In
re Ballestra (1916) 173 Cal. 657 (Ballestra).) The end product is
what we have described as “a mass of legislation touching upon
almost every aspect of the employer-employee relationship.”
(Tameny v. Atlantic Richfield Co. (1980) 27 Cal.3d 167, 178.) As
relevant here, the Legislature has repeatedly acted to ensure
employees receive prompt and full compensation for their labor.
Recognizing that the problem of wage nonpayment can take a
number of forms, the Legislature has responded with a variety



                                  7
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


of targeted legislative solutions. (See, e.g., In re Trombley (1948)
31 Cal.2d 801, 809–810 (Trombley) [criminal penalties for
willful failure to timely pay wages due]; Ballestra, at pp. 658–
659 [statutory prohibition on payment of wages using
nonnegotiable instruments]; Reid v. Overland Machined
Products (1961) 55 Cal.2d 203 [statutory ban on withholding
wages as a condition of settling wage disputes].) Underlying
each of these enactments has been the recognition that prompt
and complete wage payments are of critical importance to the
well-being of workers, their families, and the public at large.
(E.g., Trombley, at pp. 809–810.)
      Voris relied on existing contract and statutory remedies in
obtaining judgments against his three former employers. But
he claims he has been unable to collect on the judgments
because Lampert deliberately ran down the companies’ accounts
and “managed the employer startups into insolvency.” To
ensure effective relief, Voris asks us to supplement the existing
remedial scheme with a common law cause of action for
conversion of unpaid wages. Although the obligation to pay
wages belongs to the employer (here, the three start-up
companies), Voris further asks us to recognize a claim against
individual officers who have either directed or participated in
the employer’s failure to pay. (See Frances T. v. Village Green
Owners Assn. (1986) 42 Cal.3d 490, 504 (Frances T.).) Putting
these two pieces together, Voris seeks to hold Lampert
personally liable, in tort, for withholding the money Voris is
owed.




                                  8
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


                                III.
      As Voris acknowledges, no precedential decision of any
California court to date has authorized a conversion claim based
on the nonpayment of wages.6 Given how often the problem



6
      Voris points to a handful of other jurisdictions that have
mentioned such a remedy, but we have found no reasoned state
or federal precedential decision holding that a cause of action for
conversion will lie based on the ordinary nonpayment of wages.
      Many of the jurisdictions that have recognized conversion
claims involving wages have done so in meaningfully different
contexts, for instance where an employee’s wages were
garnished or assigned to a third party. (E.g., McGown v.
Silverman & Borenstein, PLLC (D.Del. Feb. 7, 2014, No. 13-cv-
748-RGA/MPT) 2014 WL 545903 [applying New Jersey law and
upholding conversion claim against collection agency for
improperly garnishing employee’s wages]; Jordet v. Jordet (N.D.
2015) 861 N.W.2d 147 [upholding conversion claim against
spouse for wages improperly garnished for spousal support];
Giles v. General Motors Corp. (2003) 344 Ill.App.3d 1191
[upholding conversion claim for wages withheld by employer
purportedly pursuant to court order for spousal support]; Bell
Finance Co. v. Johnson (1935) 180 Ga. 567 [upholding
conversion claim against employee for failure to transfer wages
assigned by employee to third party].)
      The jurisdictions that have mentioned the conversion of
wages in more comparable contexts have done so with little
meaningful analysis. (E.g., Ocean Club Community Assn., Inc.
v. Curtis (Fla.Dist.Ct.App. 2006) 935 So.2d 513 [applying
Florida law and primarily discussing attorney fees in the
context of a successful claim for the conversion of unpaid wages];
Cork v. Applebee’s, Inc. (2000) 239 Mich.App. 311, 317
[mentioning conversion claim related to wages]; Dempsey
Brothers Dairies, Inc. v. Blalock (1984) 173 Ga.App. 7, 8
[analyzing the federal Fair Labor Standards Act and concluding



                                  9
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


occurs, the lack of authority for a conversion remedy is notable.7
It is also unsurprising, for the failure to pay wages does not fit
easily with the traditional understanding of the conversion tort.
      Conversion is an “ancient theory of recovery” with roots in
the common law action of trover. (Ricks, The Conversion of
Intangible Property: Bursting the Ancient Trover Bottle with
New Wine (1991) 1991 B.Y.U. L.Rev. 1681, 1683; see id. at
pp. 1683–1685 [tracing early development of conversion].) “This
action originated at an early date as a remedy against the finder
of lost goods who refused to return them to the owner but
instead ‘converted’ them to his own use.” (Rest.2d Torts, § 222A,
com. a., p. 431.) Over time, the action was extended to cases
involving “dispossession, or . . . withholding possession by


that it does not preclude a conversion claim for wages credited
against inventory shortages].)
7
       Citing a handful of examples, the dissent asserts that
“plaintiffs in wage cases have routinely included a claim for
conversion,” suggesting that this practice is more telling than
the lack of any precedent approving such a cause of action. (Dis.
opn., post, at p. 7; id. at pp. 7–8 [citing cases].) We find these
examples less telling than the dissent. It goes without saying
that a plaintiff’s allegations cannot determine the meaning of
the law, and cases containing passing mentions of conversion
claims are not authority for the proposition that such claims are
cognizable—or even that they have generally been assumed to
be cognizable. (See, e.g., California Building Industry Assn. v.
State Water Resources Control Bd. (2018) 4 Cal.5th 1032, 1043
[“It is axiomatic that cases are not authority for propositions
that are not considered.”]; cf., e.g., Gentry v. Superior Court
(2007) 42 Cal.4th 443, 455, fn. 3 [declining to address the
plaintiff’s theory of conversion because all of the plaintiff’s
claims were based on the defendant’s alleged violation of
overtime laws, which were enforceable under the Labor Code
itself].)

                                 10
                         VORIS v. LAMPERT
                   Opinion of the Court by Kruger, J.


others than finders.” (Id. at p. 432.) Today, the tort of
conversion is understood more generally as “the wrongful
exercise of dominion over personal property of another.” (5
Witkin, Summary of Cal. Law (11th ed. 2017) Torts, § 810,
p. 1115; see, e.g., Steele v. Marsicano (1894) 102 Cal. 666, 669.)
      As it has developed in California, the tort comprises three
elements: “(a) plaintiff’s ownership or right to possession of
personal property, (b) defendant’s disposition of property in a
manner inconsistent with plaintiff’s property rights, and (c)
resulting damages.” (5 Witkin, supra, § 810, p. 1115; Welco
Electronics, Inc. v. Mora (2014) 223 Cal.App.4th 202, 208.)
Notably absent from this formula is any element of wrongful
intent or motive; in California, conversion is a “strict liability
tort.” (Moore v. Regents of University of California (1990) 51
Cal.3d 120, 144 (Moore); id. at p. 144, fn. 38 [“ ‘ “conversion rests
neither in the knowledge nor the intent of the defendant” ’ ”];
accord, Poggi v. Scott (1914) 167 Cal. 372, 375 (Poggi) [“neither
good nor bad faith, neither care nor negligence, neither
knowledge nor ignorance, are of the gist of the action. . . . ‘[T]he
tort consists in the breach of what may be called an absolute
duty . . . .’ ”].)
      A successful plaintiff in a conversion action is entitled to
recover “[t]he value of the property at the time of the conversion,
with the interest from that time, or, an amount sufficient to
indemnify the party injured for the loss which is the natural,
reasonable and proximate result of the wrongful act complained
of and which a proper degree of prudence on his part would not
have averted” plus “fair compensation for the time and money
properly expended in pursuit of the property.” (Civ. Code,
§ 3336; see also 5 Witkin, Summary of Cal. Law (11th ed. 2017)
Torts, § 1906, p. 1357.) Punitive damages are recoverable upon


                                  11
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


a showing of malice, fraud, or oppression. (Civ. Code, § 3294,
subd. (a); accord, Haigler v. Donnelly (1941) 18 Cal.2d 674, 681
(Haigler); Krusi v. Bear, Stearns & Co. (1983) 144 Cal.App.3d
664.) And the Courts of Appeal have held that emotional
distress damages are also recoverable by the victim of
conversion in appropriate circumstances. (Spates v. Dameron
Hospital Assn. (2003) 114 Cal.App.4th 208, 221; Gonzales v.
Personal Storage, Inc. (1997) 56 Cal.App.4th 464, 476.)
      The particular question before us concerns the
applicability of the conversion tort to a claim for money.
Although the question was once the matter of some controversy,
California law now holds that property subject to a conversion
claim need not be tangible in form; intangible property interests,
too, can be converted. (Payne v. Elliot (1880) 54 Cal. 339, 342
(Payne) [recognizing conversion claim related to ownership
interests and monetary value represented by stock shares,
irrespective of the conversion of tangible stock certificates].) But
the law has been careful to distinguish proper claims for the
conversion of money from other types of monetary claims more
appropriately dealt with under other theories of recovery. Thus,
although our law has dispensed with the old requirement that
“each coin or bill be earmarked,” it remains the case that “money
cannot be the subject of an action for conversion unless a specific
sum capable of identification is involved.” (Haigler, supra, 18
Cal.2d at p. 681; see PCO, Inc. v. Christensen, Miller, Frank,
Jacobs, Glaser, Weil & Shapiro, LLP (2007) 150 Cal.App.4th
384, 395 (PCO).) “[W]here the money or fund is not identified
as a specific thing the action is to be considered as one upon
contract or for debt”—or perhaps upon some other appropriate
theory—but “not for conversion.” (Baxter v. King (1927) 81
Cal.App. 192, 194 (Baxter); see Vu v. California Commerce Club,



                                 12
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


Inc. (1997) 58 Cal.App.4th 229, 231, 235 [rejecting conversion
claim where the plaintiff could not identify specific sum but only
approximate monetary losses]; PCO, at p. 397 [same].)
       Equally important, the “specific thing” at issue (Baxter,
supra, 81 Cal.App. at p. 194) must be a thing to which the
plaintiff has a right of ownership or possession—a right with
which the defendant has interfered by virtue of its own
disposition of the property. This means that “[a] cause of action
for conversion of money can be stated only where a defendant
interferes with the plaintiff’s possessory interest in a specific,
identifiable sum”; “the simple failure to pay money owed does
not constitute conversion.” (Kim v. Westmoore Partners, Inc.
(2011) 201 Cal.App.4th 267, 284.) Were it otherwise, the tort of
conversion would swallow the significant category of contract
claims that are based on the failure to satisfy “ ‘mere contractual
right[s] of payment.’ ”       (Sanowicz v. Bacal (2015) 234
Cal.App.4th 1027, 1041 (Sanowicz); see Imperial Valley L. Co. v.
Globe G. & M. Co. (1921) 187 Cal. 352, 353–354.) Contractual
provisions may, of course, determine whether the plaintiff has a
possessory right to certain funds in the defendant’s hands. (See,
e.g., Fischer v. Machado (1996) 50 Cal.App.4th 1069, 1072–1074
(Fischer) [agency agreement established principal sellers’ legal
entitlement to converted commissions].) But to put the matter
simply, a “plaintiff has no claim for conversion merely because
the defendant has a bank account and owes the plaintiff money.”
(3 Dobbs et al., Law of Torts (2d ed. 2011) § 711, p. 807.)8



8
      The dissent latches onto our observation in Trombley that
“wages are not ordinary debts” (Trombley, supra, 31 Cal.2d at
p. 809), and infers from this statement that “unpaid wages are



                                 13
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


      Consistent with this understanding, cases recognizing
claims for the conversion of money “typically involve those who
have misappropriated, commingled, or misapplied specific funds
held for the benefit of others.” (PCO, supra, 150 Cal.App.4th at
p. 396.) For instance, one California court has held that a real
estate agent may be liable for conversion where he had accepted
commissions on behalf of himself and a business partner, but
refused to give the partner his share. (Sanowicz, supra, 234
Cal.App.4th at p. 1042.) Another has held that a sales agent
may be liable for the conversion of proceeds from a consignment
sale where the agent did not remit any portion of the proceeds
to the principal seller. (Fischer, supra, 50 Cal.App.4th at
pp. 1072–1074.) And another has held that a client may be
liable to an attorney for conversion of attorney fees received as
part of a settlement, where a lien established the attorney’s
ownership of the fees in question. (Weiss v. Marcus (1975) 51
Cal.App.3d 590, 599 (Weiss).)
       The dissent sees these cases as functionally
indistinguishable from this one; after all, the dissent reasons,
all of these cases involve, at some level, a claim to money earned


not merely contractual obligations to pay a sum” (dis. opn., post,
at p. 3).      Our decision in Trombley addressed the
constitutionality of a statute that criminalized the willful
nonpayment of wages. (Trombley, at pp. 804–810.) We
explained that “an employer, who, having the ability to pay,
intentionally refuses to pay wages he knows are due,
perpetrates a ‘fraud’ within the meaning of the provision which
excepts ‘cases of fraud’ ” from the state constitutional
prohibition against imprisonment for debt. (Id. at p. 809.) Our
observation about the importance of wages in the context of this
constitutional inquiry is not fairly read to mean that unpaid
wages are, in general, sums already belonging to the employee,
as opposed to a debt for the employee’s service.

                                 14
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


as compensation for performing a service. (See dis. opn., post,
at pp. 1–2.) But the employee’s claim to earned wages differs
from these other claims in the ways that matter for purposes of
the law of conversion. The employee’s claim is not that the
employer has wrongfully exercised dominion over a specifically
identifiable pot of money that already belongs to the employee—
in other words, the sort of wrong that conversion is designed to
remedy. Rather, the employee’s claim is that the employer
failed to reach into its own funds to satisfy its debt. Indeed, in
some cases of wage nonpayment, the monies out of which
employees would be paid may never have existed in the first
place. Take, for example, a failed start-up that generates no
income and thus finds itself unable to pay its employees.
Because the business accounts are empty, there would not be
any identifiable monies for the employer to convert. No one
would dispute that the start-up is indebted to its employees. But
only in the realm of fiction could a court conclude that the
business, by failing to earn the money needed to pay wages, has
somehow converted that nonexistent money to its own use.
      Here, Voris claims a right to money that did once exist, but
which he believes was squandered. At least in such cases, Voris
argues, the nonpayment of wages should be treated as a
conversion of property, not as a failure to satisfy a “ ‘mere
contractual right of payment.’ ”         (Sanowicz, supra, 234
Cal.App.4th at p. 1041.) But to accept this argument would
require us to indulge a similar fiction: namely, that once Voris
provided the promised services, certain identifiable monies in
his employers’ accounts became Voris’s personal property, and
by failing to turn them over at the agreed-upon time, his
employers converted Voris’s property to their own use.




                                 15
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


      Voris contends that there is precedent for this view. He
points in particular to Cortez v. Purolator Air Filtration
Products Co. (2000) 23 Cal.4th 163 (Cortez), where we said that
“earned wages that are due and payable pursuant to section 200
et seq. of the Labor Code are . . . the property of the employee
who has given his or her labor to the employer in exchange for
that property.” (Id. at p. 178.) But Cortez is less helpful to
Voris’s case than he suggests; the language he cites concerned
the availability of a restitutionary remedy under the Unfair
Competition Law (UCL), which provides equitable relief for
unfair business practices (Bus. & Prof. Code, § 17200 et seq.),
and our holding was expressly limited to that context (Cortez, at
p. 178). We explained that “unlawfully withheld wages are
property of the employee within the contemplation of the UCL,”
not within the contemplation of the law in general. (Ibid., italics
added.) Our reasoning, too, was rooted in considerations specific
to equitable remedies under the UCL. We reasoned that “equity
regards that which ought to have been done as done [citation],
and thus recognizes equitable conversion [citation],” and that
“restitutionary awards encompass quantifiable sums one person
owes to another.” (Ibid.; see Earhart v. William Low Co. (1979)
25 Cal.3d 503, 511, fn. 5 [“while restitution ordinarily connotes
the return of something which one party has ‘received’ from
another, the term may also refer to a broader obligation to
pay”].)
      The reasoning of Cortez does not translate readily to this
context: While UCL awards may “encompass quantifiable sums
one person owes to another” (Cortez, supra, 23 Cal.4th at p. 178),
conversion claims do not. To extend the reasoning of Cortez to
the tort context would collapse the well-established distinction
between a contractual obligation to pay and the tortious



                                 16
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


conversion of monetary interests. Cortez certainly does not
contemplate such a result. Nothing in Cortez compels the
conclusion that unpaid wages constitute property to which an
employee holds an immediate right of possession for purposes of
tort law.9




9
       Nor do the appellate decisions cited in Cortez. Our opinion
quoted language from a Court of Appeal decision stating that
“ ‘[e]arned but unpaid salary or wages are vested property
rights.’ ” (Cortez, supra, 23 Cal.4th at p. 178, quoting Loehr v.
Ventura County Community College Dist. (1983) 147 Cal.App.3d
1071, 1080.) But much like Cortez, Loehr did not purport to
determine the “property” status of unpaid wages in general. The
actual issue in Loehr was whether a public employee’s claim for
unpaid wages was subject to the claim-filing requirements of the
Tort Claims Act, Government Code section 900 et seq. That act
distinguishes between claims for “money or damages,” which are
subject to general claim-filing requirements (Gov. Code, § 905),
and claims for “fees, salaries, wages, mileage, or other expenses
and allowances,” which are exempted (id., § 905, subd. (c)).
Loehr explained that claims for compensation for work already
performed qualify as claims for “salaries [or] wages,” whereas
claims for unearned compensation fall under the category of
claims for “monetary damages.”           (Loehr, at p. 1080; cf.
Longshore v. County of Ventura (1979) 25 Cal.3d 14, 22 [“A claim
for compensation owed by an employer for services already
performed is contractual, and thus is exempt [from certain
provisions of the Tort Claims Act.]”].) Loehr’s passing reference
to property rights was largely unexplained, but appears
designed simply to reflect the distinction, for purposes of the
Tort Claims Act, between claims for earned (or, in the court’s
terminology, “vested” [Loehr, at p. 1080]) compensation and
claims for ordinary damages. That distinction has no bearing
on this case.



                                 17
                         VORIS v. LAMPERT
                   Opinion of the Court by Kruger, J.


      Voris also relies on Lu v. Hawaiian Gardens Casino, Inc.
(2010) 50 Cal.4th 592, in which we held that Labor Code section
351 does not provide a private right of action for an employee to
recover gratuities withheld by an employer, but ventured that a
common law claim such as conversion might lie “under
appropriate circumstances” for an employer’s misappropriation
of gratuities left for employees. (Lu, at p. 604; see id. at p. 603.)
But Lu did not purport to decide that question, and the answer
would not control here in any event, for an employer’s
misappropriation of gratuities is not the same as an employer’s
withholding of promised wages. When a patron leaves a
gratuity for an employee (or employees), it arguably qualifies as
a specific sum of money, belonging to the employee, that is
capable of identification and separate from the employer’s own
funds; indeed, the employee (or employees) for whom it was left
has ownership of the gratuity by statute. (Lab. Code, § 351
[gratuity is “sole property of the employee or employees to whom


      The same is true of a more recent appellate decision
quoting Loehr for the proposition that wages are “ ‘vested
property rights.’ ”    (Reyes v. Van Elk, Ltd. (2007) 148
Cal.App.4th 604, 612.) Like Loehr, Reyes fails to explain the
basis for this proposition; and as in Loehr, the reference to
property rights was made in passing with limited relevance to
the issue presented. (Reyes, at p. 612 [concluding that the
prevailing-wage statute applies equally to citizens and
noncitizens].)
      Perhaps it is true, as the dissent suggests, that the
conversion inquiry does not require an “extensive discourse” on
unpaid wages’ “nature as ‘property.’ ” (Dis. opn., post, at p. 5).
But the law certainly does require proof of the “ ‘plaintiff’s
ownership or right to possession of’ ” the money at issue. (Ibid.)
Neither Loehr nor Reyes purports to explain why, or how, that
element would be satisfied in the context of a claim for unpaid
wages.

                                  18
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


it was paid, given, or left for”].) Unpaid wages are different in
each of these respects.
       Finally, Voris directs our attention to the Court of Appeal’s
decision in Department of Industrial Relations v. UI Video
Stores, Inc. (1997) 55 Cal.App.4th 1084 (UI Video Stores).
There, in a brief two-paragraph discussion, the court approved
a conversion action brought by the Division of Labor Standards
Enforcement (DLSE) of the Department of Industrial Relations.
DLSE had sued Blockbuster on behalf of Blockbuster employees
to recover money that was unlawfully deducted from their
paychecks to pay for uniforms, in violation of the applicable
wage order. The parties settled, and as part of the settlement
agreement Blockbuster mailed individual checks to the
employees in the amount of the wrongful deductions. But a
number of checks were returned as undelivered, and DLSE
ordered Blockbuster to deposit those checks in California’s
unpaid wage fund. When Blockbuster refused, DLSE filed a
second complaint, alleging that Blockbuster’s refusal amounted
to an unlawful conversion of the checks to its own use. The
Court of Appeal reversed a grant of summary judgment in the
defendant’s favor, apparently accepting DLSE’s argument that
it had the right to immediate possession of the checks, in its
capacity as an agent of the state and trustee for the employees.
(Id. at pp. 1094–1096.)
      Although UI Video Stores involved a conversion action
related to wrongfully withheld wages, it did not concern a
conversion claim for the nonpayment of wages. The act of
conversion that the court recognized in UI Video Stores was the
defendant’s misappropriation of certain checks that it had cut
and mailed to employees as part of the settlement agreement—
checks that at least arguably became the property of the


                                 19
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


employees at that time. The defendant’s failure to pay wages in
the first instance was not remedied through a conversion claim,
but rather through DLSE’s enforcement action under the Labor
Code.      Whether the employees could have sustained a
conversion action for the unpaid uniform reimbursements
themselves is a matter that was not at issue in UI Video Stores,
and which the court did not address.10
      For reasons already explained, the nature of the
underlying wage claim in UI Video Stores, like the nature of the
wage claim in this case, is not one that fits easily with
traditional understandings of the conversion tort. Unlike the
cases involving failure to turn over commissions, for example,
which were earmarked for a specific person before being
misappropriated and absorbed into another’s coffers, a claim for
unpaid wages simply seeks the satisfaction of a monetary claim
against the employer, without regard to the provenance of the
monies at issue. In this way, a claim for unpaid wages
resembles other actions for a particular amount of money owed



10
      The dissent reads UI Video Stores differently, evidently
distracted by the Court of Appeal’s reasoning as to DLSE’s
authority “ ‘to collect and deposit unpaid benefits.’ ” (Dis. opn.,
post, at p. 6.) The dissent reads too much into this language.
The Court of Appeal addressed DLSE’s authority to collect
unpaid benefits as a threshold procedural matter; if DLSE did
not have legal authority to negotiate the employees’ checks for
unreimbursed wages, it would have had no authority to bring a
conversion claim for the unpaid checks. The Court of Appeal did
not purport to hold, as the dissent suggests, that “DLSE could
have brought a conversion action for unpaid wages” in the first
instance. (Ibid.) DLSE’s operative complaint raised no such
question, and the court did not decide it.



                                 20
                         VORIS v. LAMPERT
                   Opinion of the Court by Kruger, J.


in exchange for contractual performance—a type of claim that
has long been understood to sound in contract, rather than as
the tort of conversion.11
                                  IV.
     Voris argues that we should expand the scope of
conversion to serve California’s “public policy in favor of full and
prompt payment of an employee’s earned wages.” (Smith v.
Superior Court (2006) 39 Cal.4th 77, 82.) We today reaffirm the




11
       We do not suggest that any and all claims related to wages
necessarily fall outside the bounds of the law of conversion,
merely because they relate to wages. The label of monies as
“wages” or “commissions” or “fees”—or any other form of
compensation for that matter—is not determinative, provided
that the claim otherwise satisfies the elements of the conversion
tort. (Cf. dis. opn., post, at pp. 1–2.) Take, for instance, an
employer that pays wages but then removes the money from an
employee’s account, or that diverts withheld amounts from their
intended purposes; that employer may well have committed
conversion. (Cf. U.S. v. Whiting (7th Cir. 2006) 471 F.3d 792
[employer committed criminal conversion under federal statute
by holding money deducted from employees’ paychecks in the
company’s general operating account instead of delivering it to
the employees’ 401(k) plans or paying the employees’ health
insurance premiums; once employees had been paid, the
deductions belonged to the employees and no longer belonged to
the employer].) But absent a similar scenario, the ordinary
failure to pay wages does not give rise to conversion. Although
the dissent finds “no basis” for this distinction (dis. opn., post, at
p. 7, fn. 2), its quarrel is with the settled understanding of the
difference between asserting dominion over another person’s
property and failing to pay that person the money he or she is
owed. Both are a species of legal wrong, but it does not follow
that both constitute the tort of conversion.

                                  21
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


vital importance of this policy. But we are not persuaded that
expanding the conversion tort is the right way to vindicate it.
      As we have noted, with or without a conversion claim,
there already exist extensive remedies for the nonpayment of
wages. An employee seeking recovery of a contractual right to
payment of wages is, of course, entitled to sue for breach of
contract or, absent a written agreement, for quantum meruit.
But that is far from all. The Legislature has repeatedly acted to
supplement these common law remedies with statutory
remedies. As a result, today the primary bulwark against
nonpayment of earned wages is the Labor Code, which contains
a complex scheme for timely compensation of workers,
deterrence of abusive employer practices, and enforcement of
wage judgments.
      As particularly relevant here, the Labor Code secures an
employee’s right to the full and prompt payment of final wages,
whether the employee is terminated (as Voris was) or
voluntarily quits. (Lab. Code, §§ 201 [wages earned and unpaid
are due immediately upon discharge], 202 [wages are due and
payable within 72 hours after employee quits absent previous
notice], 2926 [dismissed employee is “entitled to compensation
for services rendered up to the time of such dismissal”], 2927
[same for employee who quits].) Employers that willfully fail to
comply with sections 201 or 202 are subject to penalties. (Id.,
§ 203 [statutory waiting time penalties mandate continued
payment of employee’s daily wage for up to 30 days]; see Pineda
v. Bank of America, N.A. (2010) 50 Cal.4th 1389, 1400.)
      The Labor Code also imposes special sanctions on
individual directors, officers, or managing agents who are
responsible for wage nonpayment. Perhaps most significantly,
the code makes willful failure to pay wages or false denial of a


                                 22
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


valid wage claim a criminal offense punishable as a
misdemeanor. (Lab. Code, § 216; see Trombley, supra, 31 Cal.2d
at p. 801.) In addition, the Legislature has imposed civil
penalties payable to the state by “every person who unlawfully
withholds wages due any employee in violation of” certain code
sections (Lab. Code, § 225.5); these penalties are higher for
“willful or intentional” violations and, after an initial violation,
include 25 percent of the amount unlawfully withheld (Lab.
Code, § 225.5, subd. (b)).12 (These were some of the relevant
code provisions in effect at the time Voris’s claims accrued; as
discussed below, the Legislature has since enacted additional
remedies against individual directors and officers.)
       At least as applied to employers (as opposed to individual
officers or directors), a conversion claim for unpaid wages would


12
      Employees can seek relief under these provisions through
multiple procedural avenues. They can file a wage claim with
the Labor Commissioner, who may then pursue the claim on
behalf of the employee, or they can file a civil suit (as Voris has
done here), and, if successful, recover attorney fees, costs, and
prejudgment interest. (Murphy v. Kenneth Cole Productions,
Inc. (2007) 40 Cal.4th 1094, 1115 [outlining these procedural
options]; see Lab. Code, §§ 98–98.8 [preserving parties’ rights to
seek de novo review in court of Commissioner’s decision]; id.,
§ 218 [preserving wage claimant’s right to sue directly for
nonpayment of certain wages and penalties]; id., § 218.5, subd.
(a) [authorizing attorney fees and costs]; id., § 218.6
[authorizing prejudgment interest].)
      In addition to these Labor Code remedies, as we have
already mentioned, recovery of unpaid wages is authorized
under the UCL, at Business and Professions Code section 17200
et seq. (Cortez, supra, 23 Cal.4th at p. 178; see id. at p. 179
[“UCL remedies are cumulative to remedies available under
other laws”].)


                                 23
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


largely duplicate these remedies and, to that extent, would serve
little purpose. But Voris argues that a tort remedy has certain
advantages the present remedial scheme lacks. For one, it
would enhance deterrence of intentional wage nonpayment by
authorizing the recovery of consequential, emotional distress,
and, most importantly, punitive damages; this enhanced
recovery, in turn, would incentivize attorneys to take cases on
behalf of wage claimants who otherwise might not have private
representation. Perhaps more to the point, Voris argues, a
conversion claim would allow him to reach Lampert directly;
because Lampert allegedly participated in the companies’
deliberate withholding of wages and strategic insolvency, Voris
maintains that Lampert can be held personally liable for
damages in tort. (See Frances T., supra, 42 Cal.3d at p. 504.)
Voris asserts that the threat of personal liability would deter
similar misconduct by corporate officers who participate in their
employers’ bad-faith avoidance of wage obligations and
judgments.
       We do not doubt that the threat of liability for
consequential, punitive, and emotional distress damages could
enhance the deterrence of intentional wage nonpayment.
Although existing law already prescribes serious consequences
for willful nonpayment—including both civil penalties and
criminal sanctions—we agree that additional forms of tort
damages could well play some role in preventing intentional
misconduct, especially when combined with the strict liability
standard and three-year statute of limitations that apply to
conversion actions. (Moore, supra, 51 Cal.3d at p. 144, fn. 38
[strict liability standard]; AmerUS Life Ins. Co. v. Bank of
America, N.A. (2006) 143 Cal.App.4th 631, 639 [statute of
limitations].)



                                 24
                         VORIS v. LAMPERT
                   Opinion of the Court by Kruger, J.


       But a conversion claim is an awfully blunt tool for
deterring intentional misconduct of this variety. As noted,
conversion is a strict liability tort. It does not require bad faith,
knowledge, or even negligence; it requires only that the
defendant have intentionally done the act depriving the plaintiff
of his or her rightful possession. (Moore, supra, 51 Cal.3d at
p. 144, fn. 38; Poggi, supra, 167 Cal. at p. 375.) For that reason,
conversion liability for unpaid wages would not only reach those
who act in bad faith, but also those who make good-faith
mistakes—for example, an employer who fails to pay the correct
amount in wages because of a glitch in the payroll system or a
clerical error. We see no sufficient justification for layering tort
liability on top of the extensive existing remedies demanding
that this sort of error promptly be fixed.
      Voris argues that “well-settled principles of tort law”
would appropriately cabin a newly recognized conversion claim.
But he offers no principle that would limit conversion liability
to only those bad actors he has in mind. He points to the “case
by case consideration” of factors that inform this court’s
recognition of tort duties, such as the foreseeability of harm and
the nexus between the defendant’s conduct and the plaintiff’s
injury. (J’Aire Corp. v. Gregory (1979) 24 Cal.3d 799, 808.) But
he fails to explain how these factors would impose any
meaningful limits in the context of a claim for wage
nonpayment, which invariably and directly injures employees.
(See Trombley, supra, 31 Cal.2d at pp. 809–810.)
       Voris also attempts to soften the blow of expanding
conversion liability by emphasizing the procedural hurdles that
constrain punitive damage awards. He notes that while
punitive damages would generally be available in a conversion
suit, they would not be available in cases of good-faith mistake


                                  25
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


and the like, because punitive damages may be imposed only on
“clear and convincing evidence that the defendant has been
guilty of oppression, fraud, or malice.” (Civ. Code, § 3294, subd.
(a).) But it is not unusual for juries to find malice supporting
punitive damage awards in run-of-the-mill wage suits. (E.g.,
Brewer v. Premier Golf Properties, LP (2008) 168 Cal.App.4th
1243, 1250 [jury awarded server $195,000 in punitive damages
for employer’s Labor Code violations].) The possibility of such
awards would almost certainly incentivize wage claimants to
allege “oppression, fraud, or malice” in such cases. And even if
less culpable defendants would not be held liable for punitive
damages, they could still be held to pay for the value of the
converted property and interest, plus the value of the plaintiff’s
time and money expended in pursuit of the unpaid wages. (Civ.
Code, § 3336.) In the end, given the nature of the conversion
tort, “it would be difficult if not impossible to formulate a rule
that would assure that only ‘deserving’ cases give rise to tort
relief.” (Foley, supra, 47 Cal.3d at p. 697.)
      Voris’s more fundamental aim in this case is, of course, to
reach individual officers who are responsible for their
companies’ evasion of their established wage obligations. But
Voris fails to explain why his proposed conversion claim is a
necessary or appropriate response to this problem. For one
thing, although many of the existing remedies for wage
nonpayment authorize recovery from employers and not
individual officers, that is not true of all; corporate officers and
managing agents do face statutory liability for their willful
misconduct pertaining to wage nonpayment. (E.g., Lab. Code,
§§ 216 [misdemeanor liability], 225.5 [civil penalties].)
Moreover, where there is evidence that officers or directors have
abused the corporate form, a plaintiff may proceed on a theory



                                 26
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


of alter ego liability. (Sonora Diamond Corp. v. Superior Court
(2000) 83 Cal.App.4th 523, 538.) Indeed, in this very case, Voris
made alter ego allegations against Lampert. The Court of
Appeal noted, in its first opinion, that “Voris’s opening brief sets
forth a lengthy list of Lampert’s alleged misdeeds,” which, if
properly supported, might sustain allegations of alter ego
liability; the claim failed because Voris did not follow the
applicable rules of civil procedure in marshaling evidentiary
support for those alter ego allegations. Voris offers no adequate
explanation for this default, and neither he nor the dissent
explains why the availability of alter ego liability would not offer
an effective response to the concerns he raises in this case.13
       Voris and the dissent both likewise pay insufficient
attention to the considerable body of statutory law that is
specifically designed to directly punish and deter employers that
fail to satisfy wage judgments. Under the Labor Code, if an
employer fails to satisfy a wage judgment or is convicted of
violating wage laws, the Labor Commissioner can require the
employer to post a bond with the state in order to continue doing
business in California. (Lab. Code, § 240, subds. (a)–(c)
[description of bonds, accountings, and judicial actions Labor
Commissioner can bring against noncompliant employers];
Sonic-Calabasas A, Inc. v. Moreno (2013) 57 Cal.4th 1109, 1128–
1129.) If the Commissioner does not take action despite repeat



13
     Amicus Curiae Asian Americans Advancing Justice
argues that alter ego claims are often prohibitively difficult for
unrepresented litigants to navigate. It is not clear, however,
why the appropriate response to this difficulty would be to
recognize a conversion claim based on unpaid wages—which
could be brought against all employers—as opposed to other,
more targeted solutions.

                                 27
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


violations by an employer, private individuals can seek a
temporary restraining order to halt the employer’s business
without waiting for the Commissioner to enjoin it first. (Lab.
Code, § 243.) In addition to these measures, the Wage Theft
Prevention Act of 2011 imposes fines and jail sentences on
employers that evade wage judgments: an unpaid wage
judgment of $1,000 or less triggers a fine of up to $10,000 and a
jail sentence up to six months, and an unpaid judgment of more
than $1,000 triggers a fine of up to $20,000 and a jail sentence
up to 12 months. (Id., § 1197.2, subd. (a).) The act also
authorizes employees to recover attorney fees and costs incurred
in the private enforcement of wage judgments. (Id., § 1194.3.)14
      As various Labor Code provisions illustrate, the
Legislature can craft rights and remedies that target those
employers and individual officers who withhold wages willfully
and repeatedly, and who strategically evade wage judgments.
Indeed, after Voris filed this suit, the Legislature enacted
Senate Bill No. 588 (Senate Bill 588) to address the precise
problem Voris alleges: “Irresponsible employers [that] may
have hidden their cash assets, declared bankruptcy, or
otherwise become judgment-proof” to avoid adverse wage


14
      Besides these tools under the Labor Code, Voris has at
his disposal multiple statutory remedies designed to facilitate
the collection of civil judgments and to combat improper
judgment evasion. For instance, the Enforcement of
Judgments Law (Code Civ. Proc., §§ 680.010–724.260)
authorizes judgment creditors to use liens, levies, and writs of
execution to compel payment. And the Uniform Voidable
Transactions Act (Civ. Code, § 3439 et seq.) permits a
defrauded creditor to reach property that has been
fraudulently transferred by a judgment debtor to a third party.



                                 28
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


judgments. (Assem. Com. on Judiciary, Analysis of Sen. Bill
No. 588 (2015–2016 Reg. Sess.) as amended July 1, 2015, p. 4.)15
Senate Bill 588 is designed to address the problem by enhancing
the sanctions against employers that ignore adverse wage
judgments. If an employer fails to satisfy (or timely appeal) a
final wage judgment, the employer is now required to file a bond
with the state to satisfy the unpaid judgment or else halt all
business in California. (Lab. Code, § 238, subds. (a)–(c).)16
Further, the Labor Commissioner is now equipped to employ
stop orders (id., § 238.1, subd. (a)) and to levy property, money,
and credits belonging to the employer but possessed by third
parties (id., § 96.8; Code Civ. Proc., §§ 690.020–690.050). And
to avoid attempts at evasion by an employer that strategically
becomes judgment-proof and then effectively continues its



15
       The legislative history sheds light on the concerns that
prompted passage of Senate Bill 588. Based on studies showing
that “the vast majority of wage theft victims received nothing,
and those that received anything received little of what they
were legally due” (Sen. Com. on Labor & Industrial Relations,
Analysis of Sen. Bill No. 588 (2015–2016 Reg. Sess.) Apr. 29,
2015, pp. 5–6), the legislative history points to a need for
legislation to “discourage business owners from rolling up their
operations and walking away from their debts to workers”
(Assem. Com. on Labor & Employment, Analysis of Sen. Bill
No. 588 (2015–2016 Reg. Sess.) as amended July 1, 2015, p. 6).
16
       Labor Code section 240 already authorizes the
Commissioner to impose a similar bond requirement, but it does
not mandate such action. While section 240 leaves the bond
amount in the Commissioner’s discretion, newly enacted section
238 imposes minimum bond amounts ranging from $50,000 to
$150,000, depending on the unsatisfied portion of the judgment.
(Id., §§ 238, subd. (a), 240, subd. (a).)



                                 29
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


business under another name, the mandatory bond
requirements apply equally to successor employers that are
“similar in operation and ownership” to their predecessors.
(Lab. Code, § 238, subd. (e).)17
       Senate Bill 588 also targets individual officers who are
involved in the failure to pay wages or to satisfy final wage
judgments. Under newly enacted Labor Code section 558.1,
“[a]ny employer or other person acting on behalf of an employer,
who violates, or causes to be violated, any provision regulating
minimum wages or hours and days of work in any order of the
Industrial Welfare Commission, or violates, or causes to be
violated, Sections 203, 226, 226.7, 1193.6, 1194, or 2802, may be
held liable as the employer for such violation.” (Lab. Code,
§ 558.1, subd. (a), italics added.) “ ‘[O]ther person acting on
behalf of an employer’ is limited to a natural person who is an
owner, director, officer, or managing agent of the employer.”
(Id., subd. (b).) Individual officers are also subject to civil and
criminal penalties for failing to observe Senate Bill 588’s new
enforcement laws. Should an employer continue doing business
without posting the bond required under Labor Code section
238, any “person acting on behalf of [the] employer” is subject to
a civil penalty of $2,500. (Id., § 238, subd. (f).) Finally, if an


17
      More precisely, a successor employer “shall be deemed the
same employer . . . if (1) the employees of the successor employer
are engaged in substantially the same work in substantially the
same working conditions under substantially the same
supervisors or (2) if the new entity has substantially the same
production process or operations, produces substantially the
same products or offers substantially the same services, and has
substantially the same body of customers.” (Lab. Code, § 238,
subd. (e).)



                                 30
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


“owner, director, officer, or managing agent of the employer”
fails to observe a stop order issued by the Commissioner, he or
she is guilty of a misdemeanor and can face up to 60 days in jail
and/or a fine up to $10,000. (Id., § 238.1, subd. (b).)18
      These legislative solutions may not be perfect. But the
history of wage-payment regulation in this state, beginning
more than a century ago and continuing through the present
day, shows us both that the Legislature has been attentive to
the problem and that it is capable of studying the range of
possible solutions and fashioning appropriately tailored relief.
      By contrast, the conversion claim Voris asks us to
recognize neither fits well with the traditional understanding of
the tort, nor is well suited to address the particular problem he
alleges. A conversion claim for unpaid wages would reach well
beyond those individual corporate officers who withhold wages
to punish disfavored employees or who deliberately run down
corporate coffers to evade wage judgments. As the Court of
Appeal in this case observed, to recognize such a claim would
authorize plaintiffs to append conversion claims to every
garden-variety suit involving wage nonpayment or
underpayment. The effect would be to transform a category of
contract claims into torts, and to pile additional measures of tort
damages on top of statutory recovery, even in cases of good-faith
mistake. In light of the extensive remedies that already exist to
combat wage nonpayment in California, we decline to take that
step.



18
      Senate Bill 588 was not in effect at the time Voris filed
suit, and the parties agree that it does not apply retroactively.
But Voris offers no reason to think its enforcement-related
provisions do not apply to his existing wage judgments.

                                 31
                        VORIS v. LAMPERT
                  Opinion of the Court by Kruger, J.


                                 V.
      We agree with Voris on this critical point: The full and
prompt payment of wages is of fundamental importance to the
welfare of both workers and the State of California. The
Legislature has so recognized by crafting extensive remedies to
ensure that employees are paid in full, and in penalizing
employers that fail to live up to their obligations. This court has
so recognized in upholding the Legislature’s authority to adopt
new solutions to combat the problem. (E.g., Trombley, supra, 31
Cal.2d at p. 801; Ballestra, supra, 173 Cal. at p. 658; see also
Indian Spring, supra, 37 Cal.App. at pp. 380–381.) We express
no views here on whether additional, appropriately tailored
remedies are called for. We hold only that a conversion claim is
not an appropriate remedy. For that reason, we decline to
supplement the existing set of remedies for wage nonpayment
with an additional tort remedy in the nature of conversion.
      We affirm the judgment of the Court of Appeal.


                                                       KRUGER, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
GROBAN, J.




                                 32
                      VORIS v. LAMPERT
                             S241812


             Dissenting Opinion by Justice Cuéllar


      In exchange for promised compensation in the form of
wages and stock, plaintiff Brett Voris worked with defendant
Greg Lampert in a series of start-up ventures. After Voris
discovered what he believed to be financial misconduct in the
management of these entities, he was fired. He successfully
sued the three ventures, obtaining awards that totaled nearly
$350,000. But because Lampert allegedly ran down the
companies’ accounts and mismanaged the startups into
insolvency, Voris has been unable to collect on these judgments.
In this proceeding he seeks to recover against Lampert, who (he
claims) either directed or participated in the start-ups’ failure to
pay him the compensation he had earned. He relies on common
law conversion — a tort that is often used to recover
compensation that has been earned yet has not been paid.
      The majority opinion acknowledges but then sidesteps this
crucial feature of California tort law: that numerous plaintiffs
have successfully sought compensation for their labor through
the tort of conversion. (See maj. opn., ante, at pp. 14-16.) Under
settled case law, Voris could properly invoke conversion to
recover money due if Lampert, his partner in a joint venture,
had exercised dominion and control over, say, his share of real
estate commissions. (See Sanowicz v. Bacal (2015) 234
Cal.App.4th 1027, 1042.) He could use conversion if Lampert,
as his agent, had failed to pay Voris the proceeds from the sale
of consigned goods. (See Fischer v. Machado (1996) 50
                       VORIS v. LAMPERT
                       Cuéllar, J., dissenting


Cal.App.4th 1069, 1073-1074.) The majority likewise concedes
that a worker may assert conversion to recover money owed for
the worker’s efforts if the worker happens to be an attorney
seeking to recover fees from a client’s award. (See Weiss v.
Marcus (1975) 51 Cal.App.3d 590, 599.)            Indeed, Voris
successfully invoked conversion in this case to recover the
component of his compensation that consists of stock. (See maj.
opn., ante, at pp. 4-5.) Only when wages — the common way by
which workers make their way in the world — are sought does
the majority suddenly decide that the tort of conversion
somehow peters out, because it’s just “not the right fit.” (Id. at
p. 1.)

      That’s a conclusion I cannot embrace.            Unlike the
majority, I wouldn’t close the courthouse door when a worker
invokes the conversion tort to recover earned but unpaid wages.
In California, unpaid wages are the employee’s property once
they are earned and payable. (See Cortez v. Purolator Air
Filtration Products Co. (2000) 23 Cal.4th 163, 178 (Cortez);
Reyes v. Van Elk, Ltd. (2007) 148 Cal.App.4th 604, 612 (Reyes);
Department of Industrial Relations v. UI Video Stores, Inc.
(1997) 55 Cal.App.4th 1084, 1096 (UI Video Stores); Loehr v.
Ventura County Community College Dist. (1983) 147 Cal.App.3d
1071, 1080 (Loehr).) Which is why an action for unpaid wages
is not, as the majority suggests, merely an “action[] for a
particular amount of money owed in exchange for contractual
performance.” (Maj. opn., ante, at p. 22.) The doctrinal basis for
invoking conversion here is as solid as California’s longstanding
concern about wage theft. Indeed, nothing in the legislative
scheme or public policy more generally justifies limiting the tort
in the manner the majority proposes. So with respect, I dissent.




                                 2
                       VORIS v. LAMPERT
                       Cuéllar, J., dissenting

                                 I.
      What seems to most trouble the majority about allowing
Voris to recover his unpaid wages by asserting conversion is the
risk of blurring the common law distinction between contract
and tort. In the majority’s view, allowing workers to assert the
conversion tort to recover wages they are due “would collapse
the well-established distinction between a contractual
obligation to pay and the tortious conversion of monetary
interests.” (Maj. opn., ante, at p. 18.) The fear is unfounded. In
California, unpaid wages are not merely contractual obligations
to pay a sum. This is because, as we long ago observed, “wages
are not ordinary debts.” (In re Trombley (1948) 31 Cal.2d 801,
809, italics added.) The reason for this is practical: “because of
the economic position of the average worker and, in particular,
his dependence on wages for the necessities of life for himself
and his family, it is essential to the public welfare that he
receive his pay when it is due.” (Ibid.; see also maj. opn., ante,
at pp. 7-8, 23.)
      A recent study estimated that minimum wage violations
alone cost California workers nearly $2 billion per year. (Cooper
& Kroeger, Employers Steal Billions From Workers’ Paychecks
Each Year (May 10, 2017) Economic Policy Inst., p. 10, Table 1
 [as of Aug. 13,
2019].)1 When workers cannot collect wages they are owed, they
are unable to pay for food, housing, or other bills. They spend
less overall, slowing local economies and decreasing tax revenue
for state and local governments. And employers who fail to pay
wages in full and on time create an uneven playing field in which

1
      All Internet citations in this opinion are archived by
year, docket number, and case name at
.


                                 3
                       VORIS v. LAMPERT
                       Cuéllar, J., dissenting


law-abiding businesses are unable to compete. What happened
to Voris, in effect, leads to a badly distorted and fundamentally
unfair marketplace for both labor and consumers. Even if
Voris’s plight does not precisely resemble the kind of wage theft
too often afflicting lower-income workers, Voris has not been
paid what the courts have determined he is owed — and no one
disputes this.
       Where unpaid wages diverge from garden-variety
contractual promises to pay a debt is in the fundamental
importance of earned wages to workers, their families, and the
public. Our case law has repeatedly highlighted and enforced
that distinction. In Cortez, supra, 23 Cal.4th 163, for example,
we declared that “[o]nce earned, those unpaid wages became
property to which the employees were entitled.” (Id. at p. 168.)
Indeed, they are “as much the property of the employee who has
given his or her labor to the employer in exchange for that
property as is property a person surrenders through an unfair
business practice” (id. at p. 178) — the latter being the type of
property that could surely form the basis of a conversion action.
It is the exchange of labor for money — and the pivotal role of
worker wages — that cause unpaid wages to become the
worker’s property even when those funds are still in the
employer’s possession. (See Pineda v. Bank of America, N.A.
(2010) 50 Cal.4th 1389, 1402 (Pineda); Reyes, supra, 148
Cal.App.4th at p. 612 [unpaid wages are “ ‘vested property
rights’ ” within the meaning of the state Constitution]; Loehr,
supra, 147 Cal.App.3d at p. 1080 [“Earned but unpaid salary or
wages are vested property rights . . . .”].) That the unpaid wages
may be commingled with the employer’s general funds does not
disqualify them as property that may be converted, so long as
the sum owed is specific and definite. (See maj. opn., ante, at p.



                                 4
                        VORIS v. LAMPERT
                        Cuéllar, J., dissenting


13; Fischer v. Machado, supra, 50 Cal.App.4th at pp. 1072-
1073.)
      The majority goes to great lengths to marginalize
California case law establishing that earned but unpaid wages
are, indeed, the worker’s property. In their view, Cortez’s
characterization of wages as property should be strictly limited
to the context of the Unfair Competition Law. (Maj. opn., ante,
at pp. 17-18.) But in no way are the significance of worker pay
and the urgent need that it be paid in a timely manner logically
limited to the four corners of that statutory scheme. Even less
convincing is the majority’s puzzling criticism of the
characterization in Reyes and Loehr as “largely unexplained.”
(Maj. opn., ante, at p. 19, fn. 9.) To establish the first element of
the conversion tort, it’s enough to show “plaintiff’s ownership or
right to possession of personal property.” (5 Witkin, Summary
of Cal. Law (11th ed. 2017) Torts, § 810, p. 1115.) No extensive
discourse on its nature as “property” is required. (See ibid.; cf.
Welco Electronic, Inv. v. Mora (2014) 223 Cal.App.4th 202, 215,
fn. omitted [“Although the parties have not cited any authority
that expressly covers the facts here, our application of the tort
of conversion in this case is consistent with existing legal
principles”].)
      In any event, one can find such an analysis in UI Video
Stores, supra, 55 Cal.App.4th 1084 — a decision that Lampert
urges us to overrule but that the majority evidently reads
“differently.” (Maj. opn., ante, at p. 21, fn. 10.) There, the Court
of Appeal sustained a conversion action brought by the
Department of Industrial Relations against Blockbuster Video
for Blockbuster’s failure to comply with the terms of a
settlement agreement requiring it to deposit into the state’s
unpaid wage fund sums that had been wrongfully withheld from


                                  5
                        VORIS v. LAMPERT
                        Cuéllar, J., dissenting


employees who could not be located. One part of the court’s
analysis upholding the conversion cause of action focused, as the
majority does, on the role of the Division of Labor Standards
Enforcement (DLSE) as a trustee of these sums under the
settlement agreement. (UI Video Stores, at p. 1096.) But the
court went on to uphold the conversion action on a second basis
–– one independent of the settlement agreement. In that
passage, the court explained that “the DLSE need not possess
legal title to the property at issue to support a cause of action
for conversion. A person without legal title to property may
recover from a converter if the plaintiff is responsible to the true
owner, such as in the case of a bailee or pledgee of the property.”
(Ibid.) The DLSE had precisely such an interest, the court
concluded, because it was empowered “to collect and deposit
unpaid benefits.” (Ibid.; see Lab. Code, § 96.7, subd. (a) [“The
Labor Commissioner shall act as trustee of all such collected
unpaid wages or benefits, and shall deposit such collected
moneys in the Industrial Relations Unpaid Wage Fund”].) In
other words, the DLSE could have brought a conversion action
for unpaid wages because it was empowered to collect such sums
on behalf of the affected employees. (See Sims v. AT&T Mobility
Services LLC (E.D.Cal. 2013) 955 F.Supp.2d 1110, 1120 (Sims)
[“The Blockbuster decision alone is sufficient authority to find
that a cause of action for conversion of unpaid wages is viable”].)
      I have difficulty understanding why a state agency may
sue for conversion of unpaid wages on behalf of the workers who
earned those wages, but (in the majority’s view) those workers
are barred from asserting that conversion cause of action




                                  6
                        VORIS v. LAMPERT
                        Cuéllar, J., dissenting


directly. So far as I can see, nothing in the doctrine requires this
anomalous result.2
      The majority finds it “notable” that no precedential
California decision has yet recognized a conversion claim based
on withholding of wages. (See maj. opn., ante, at p. 10.) More
conspicuous, to my mind, is the absence of any precedential
decision refusing to recognize a conversion claim in these
circumstances. For some time, plaintiffs in wage cases have
routinely included a claim for conversion. (See, e.g., Gentry v.
Superior Court (2007) 42 Cal.4th 443, 455, fn. 3 [conversion
claim for unpaid overtime]; Falk v. Children’s Hospital Los


2
        The majority opinion disclaims any intent to categorically
foreclose a conversion cause of action simply because the
property converted happens to be wages, and the majority
suggests that such a claim might lie in unusual circumstances
not present here. As examples, the majority offers the
circumstance where an employer “pays wages but then removes
the money from an employee’s account” or “diverts withheld
amounts from their intended purposes.” (Maj. opn., ante, at p.
22, fn. 11.) Yet nowhere does it explain why some peculiar
sleight of hand involving employee financial accounts may
support a conversion claim while the ordinary failure to pay
earned wages — discrete monies our case law repeatedly
characterizes as employee property –– does not. I appreciate the
majority’s implicit acknowledgement in footnote eleven that it
would be wrong to simply conclude that conversion can never
play any conceivable role in ameliorating wage theft. But
there’s no basis to suggest that conversion ordinarily lacks a role
in addressing wage theft, or to draw distinctions based on
whether the employer simply refuses to pay owed wages or has
the wages momentarily show up in an account before siphoning
them off. Both situations, after all, involve the employer’s
withholding of funds that are constructively possessed by the
employee. (See Pineda, supra, 50 Cal.4th at p. 1402 [“The vested
interest in unpaid wages . . . arises out of the employees’ action,
i.e., their labor”].)


                                  7
                         VORIS v. LAMPERT
                         Cuéllar, J., dissenting


Angeles (2015) 237 Cal.App.4th 1454, 1458 [claim for
“[c]onversion and theft of labor” for failure to timely pay wages];
On-Line Power, Inc. v. Mazur (2007) 149 Cal.App.4th 1079, 1082
[conversion claim for unpaid wages]; Dunlap v. Superior Court
(2006) 142 Cal.App.4th 330, 333 [claim for “conversion and theft
of labor”]; Stark v. CVS Pharmacy (Super.Ct. L.A., 2012, No.
BC476431) 2012 Cal.Super. LEXIS 13832, *1-*3 [trial court
order overruling demurrer to conversion claim for unpaid
wages]; accord, Sims, supra, 955 F.Supp.2d at pp. 1119-1120
[“there is clear authority under California law that employees
have a vested property interest in the wages that they earn,
failure to pay them is a legal wrong that interferes with the
employee’s title in the wages, and an action for conversion can
therefore be brought to recover unpaid wages”].)
       Despite this history, though, no party or amicus curiae has
pointed us to evidence of any ill effects. Nor have they identified
any adverse effects arising from the recognition of wage
conversion claims in other jurisdictions. (See maj. opn., ante, at
pp. 9-10, fn. 6.) What we do know is that the nonconversion
remedies in existence at the time Voris filed suit were
inadequate. Despite “the considerable body of statutory law
that is specifically designed to directly punish and deter
employers that fail to satisfy wage judgments” (maj. opn., ante,
at p. 29), it is still “difficult and rare for workers in California to
recover stolen wages.” (Sen. Jud. Com., analysis of Sen. Bill No.
588, as amended Apr. 20, 2015 (2015-2016 Reg. Sess.) p. 15.)
According to a 2013 report by the National Employment Law
Project and the UCLA Labor Center, only 17 percent of
prevailing wage claimants before the DLSE between 2008 and
2011 recovered any payment at all. (Cho et al., Hollow Victories:
The Crisis in Collecting Unpaid Wages for California’s Workers



                                   8
                        VORIS v. LAMPERT
                        Cuéllar, J., dissenting


(Mar. 2015) Nat. Employment Law Project, p. 2
 [as of Aug. 13, 2019].)
Those who did prevail managed to recover, on average, only 15
cents on the dollar. (Ibid.) Conversion actions — like the one
here — offer the possibility of recovery in situations where the
relevant corporate entity is insolvent, and would increase the
financial consequences of withholding an employee’s earned
wages or other personal property. But there’s no reason to think
such actions would spur litigation beyond circumstances where
the employee’s personal property is at issue and, in any event,
all civil litigation is subject to a variety of judicial constraints.
       To say in light of these characteristics that conversion
simply is not “the right fit for the wrong” (maj. opn., ante, at p.
1), nor “an appropriate remedy” (id. at p. 35), is to assume a
conclusion about rights, wrongs, and remedies as puzzling as it
is difficult to justify. For the workers who aren’t being paid what
they earned, it hardly matters whether the nonpayment or
underpayment was the product of deliberation or mistake –– the
financial hit to the worker’s income is a heavy burden either
way. And to make whole a worker who is forced to sue to recover
unpaid wages, there must be an award of interest and attorney
fees. (See Civ. Code, § 3336.) The majority seems worried that
employers who wrongfully withhold wages could be “held to pay
for the value of the converted property and interest, plus the
value of the plaintiff’s time and money expended in pursuit of
the unpaid wages.” (Maj. opn., ante, at p. 28.) Yet the possibility
of an award that compensates an employee for everything the
employee has lost as a result of the defendant’s failure to pay in
full and on time is precisely the point of allowing such an action
to proceed: a feature, not a bug.



                                  9
                        VORIS v. LAMPERT
                        Cuéllar, J., dissenting


      True: A conversion cause of action does raise the prospect
of punitive damages. But only in cases where the plaintiff can
establish malice, fraud, or oppression by clear and convincing
evidence. (See Civ. Code, § 3294, subd. (a).) And it is not enough
merely to “allege” malice, fraud, or oppression. (Maj. opn., ante,
at p. 28.) Our pleading rules require a plaintiff to allege the
requisite elements of a punitive damages claim in more than
“conclusionary terms.” (Cyrus v. Haveson (1976) 65 Cal.App.3d
306, 317; see also Grieves v. Superior Court (1984) 157
Cal.App.3d 159, 166 [“Not only must there be circumstances of
oppression, fraud or malice, but facts must be alleged in the
pleading to support such a claim”].) In any event, the majority
does not explain why punitive damages should be available
when an employer acts with malice, fraud, or oppression in
withholding compensation in the form of, say, stock or
commissions but must be barred when the same employer
converts employees’ unpaid wages to its own use. (Cf. Tameny
v. Atlantic Richfield Co. (1980) 27 Cal.3d 167, 176, fn. 10
[“[employer] cites no instance in which tort liability has been
denied in an entire class of cases on the ground that punitive
damages would be available in aggravated circumstances”].)
      Indeed, such a distinction — which is fundamental to the
majority’s conclusion — seems entirely illusory. As we have
recognized, stock issued to an employee as compensation “also
constitute[s] a wage.” (Schachter v. Citigroup, Inc. (2009) 47
Cal.4th 610, 619.) So do commissions. (Ramirez v. Yosemite
Water Co. (1999) 20 Cal.4th 785, 804 [commissions can
constitute “ ‘ “wages” ’ ”].) Yet under the majority’s ruling, Voris
ends up being able to assert conversion of one part of his wages
(stock), but not the remainder of his wage compensation. (See
Fremont Indemnity Co. v. Fremont General Corp. (2007) 148



                                  10
                        VORIS v. LAMPERT
                        Cuéllar, J., dissenting


Cal.App.4th 97, 125 [“We see no sound basis in reason to allow
recovery in tort for one but not the other”].) For the vast
majority of California workers, who are not offered stock
incentives, today’s decision risks relegating them to second-class
status.
       What’s particularly odd about the majority’s reasoning is
its unwillingness to see conversion for what it is: an action that
applies to “every species of personal property.” (Payne v. Elliot
(1880) 54 Cal. 339, 341.) Nor, when confronted with particular
types of property that are closely analogous to those in prior
conversion cases, do courts ask, at every turn, whether a
purportedly limited tort should be expanded. Provided that the
analogy is sufficiently close — which I believe is true here — the
question properly becomes whether something in the legislative
scheme (or in the common law itself) justifies a restriction on the
tort’s scope. No such justification appears.
      It’s certainly true that the Legislature has been active in
this area. But ordinarily legislative action is no basis for casting
aside otherwise applicable common law remedies –– and here,
the Legislature has also acted with a measure of humility,
especially relative to the scope of the problem. The 2015
statutory changes underscore the continuing importance the
Legislature assigns to the recovery of unpaid wages. Experience
shows, though, that the problem is unlikely to disappear
entirely even under the most optimistic scenarios and even
assuming aggressive enforcement and implementation of
Senate Bill No. 588 (2015-2016 Reg. Sess.). (See, e.g., Gollan,
California Regulators Aren’t Taking Action Against Care Homes
That Ignore Wage Theft Judgments (May 20, 2019) The Center
for Investigative Reporting                        VORIS v. LAMPERT
                       Cuéllar, J., dissenting


that-ignore-wage-theft-judgments/> [as of Aug. 13, 2019].) The
most reasonable inference is that these legislative remedies
were “ ‘meant to supplement, not supplant . . . , existing . . .
remedies, in order to give employees the maximum opportunity
to vindicate their . . . rights.” (Rojo v. Kliger (1990) 52 Cal.3d
65, 74-75.)
       In this case, Voris claims he can allege that Lampert, as
controlling officer or director of these ventures, was entrusted
with Voris’s wages. Lampert is also one of the persons who could
have been sued individually for unpaid wages, had Senate Bill
No. 588 been in effect at the time. Recognizing the availability
of a tort claim of conversion, as a complement to the legislative
scheme, seems consistent with the tort’s broad scope under
California law and with the manner in which state legislative
remedies and the common law traditionally interact. (See
Fischer v. Machado, supra, 50 Cal.App.4th at pp. 1074-1075
[recognizing a conversion cause of action despite the existence
of state and federal statutory remedies]; see generally City of
Moorpark v. Superior Court (1998) 18 Cal.4th 1143, 1156
[“When courts enforce a common law remedy despite the
existence of a statutory remedy, they are not ‘say[ing] that a
different rule for the particular facts should have been written
by the Legislature.’ [Citation.] They are simply saying that the
common law ‘rule’ coexists with the statutory ‘rule’ ”].) This may
also help victims of wage theft and society as a whole by better
aligning employers’ incentives with the full extent of the
individual and social costs associated with the conversion of
unpaid wages. (See generally Pound, The Spirit of the Common
Law (1921) p. 174 [the common law “is and must be used, even
in an age of copious legislation, to supplement, round out and
develop the enacted element”].)



                                 12
                      VORIS v. LAMPERT
                      Cuéllar, J., dissenting

                               II.
       The Court of Appeal unanimously sustained Voris’s stock
conversion claim but, in a split decision, affirmed the trial
court’s ruling granting judgment on the pleadings on the wage
conversion claim. I find no principled reason to distinguish
between these two components of Voris’s compensation.
Because the majority holds otherwise, I dissent with respect.


                                            CUÉLLAR, J.
I Concur:
LIU, J.




                                13
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Voris v. Lampert
__________________________________________________________________________________

Unpublished Opinion XXX NP opn. filed 3/28/17 – 2d Dist., Div. 3
Original Appeal
Original Proceeding
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S241812
Date Filed: August 15, 2019
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Michael L. Stern

__________________________________________________________________________________

Counsel:

Anderson Yeh, Edward M. Anderson and Regina Yeh for Plaintiff and Appellant.

Jean H. Choi, Zachary Genduso and Jay Shin for Asian Americans Advancing Justice-Los Angeles, Bet
Tzedek, Los Angeles Alliance for a New Economy and The Wage Justice Center as Amici Curiae on behalf
of Plaintiff and Appellant.

Paul Kujawsky; Wilson, Elser, Moskowitz, Edelman & Dicker and Robert Cooper for Defendant and
Respondent.

Orrick, Herrington & Sutcliffe, Julie A. Totten and Katie E. Briscoe for Employers Group and California
Employment Law Council as Amici Curiae on behalf of Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Regina Yeh
Anderson Yeh
401 Wilshire Boulevard, 12th Floor
Santa Monica, CA 90401
(310) 496-4270

Jay Shin
The Wage Justice Center
3250 Wilshire Boulevard, 13th Floor
Los Angeles, CA 90010
(213) 273-8400

Robert Cooper
Wilson, Elser, Moskowitz, Edelman & Dicker
555 South Flower Street, Suite 2900
Los Angeles, CA 90071
(213) 4443-5100